        Case 3:20-bk-30913-SHB Doc 80 Filed 09/18/20 Entered 09/19/20 00:48:16                                                Desc
                             Imaged Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                               Eastern District of Tennessee
In re:                                                                                                     Case No. 20-30913-SHB
Travis Bryan Hollifield                                                                                    Chapter 13
Tracy Sloan Hollifield
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0649-3                  User: fordt                        Page 1 of 1                          Date Rcvd: Sep 16, 2020
                                      Form ID: pdfbk                     Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2020.
jdb            +Tracy Sloan Hollifield,   222 Spring Water Lane,   Knoxville, TN 37934-1013

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: travis.hollifield@yahoo.com Sep 16 2020 21:57:56     Travis Bryan Hollifield,
                 222 Spring Water Lane,   Knoxville, TN 37934-1013
smg             E-mail/Text: sbse.cio.bnc.mail@irs.gov Sep 16 2020 22:05:21     Internal Revenue Service,
                 P. O. Box 21126,    Philadelphia,, PA 19114
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2020 at the address(es) listed below:
              Gregory C. Logue    on behalf of Creditor    Commercial Bank logueg@wmbac.com
              Gwendolyn M Kerney    ECFKnoxville@trustee13.com, trustee13@ch13etn.com
              John P. Newton, Jr.    on behalf of Debtor Travis Bryan Hollifield
               mayerandnewton@mayerandnewton.com
              John P. Newton, Jr.    on behalf of Joint Debtor Tracy Sloan Hollifield
               mayerandnewton@mayerandnewton.com
              Richard M. Mayer    on behalf of Joint Debtor Tracy Sloan Hollifield
               mayerandnewton@mayerandnewton.com
              Richard M. Mayer    on behalf of Debtor Travis Bryan Hollifield mayerandnewton@mayerandnewton.com
              Thomas H. Dickenson    on behalf of Creditor    ORNL Federal Credit Union tdickenson@hdclaw.com,
               kroach@hdclaw.com
              Todd J. Moody    on behalf of Creditor    Chattanooga First Federal Credit Union
               toddmoody@hagoodmoodyhodge.com
              United States Trustee    Ustpregion08.kx.ecf@usdoj.gov
                                                                                               TOTAL: 9
Case 3:20-bk-30913-SHB Doc 80 Filed 09/18/20 Entered 09/19/20 00:48:16                          Desc
                     Imaged Certificate of Notice Page 2 of 4




SO ORDERED.
SIGNED this 16th day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   In re
                                                               Case No. 3:20-bk-30913-SHB
   TRAVIS BRYAN HOLLIFIELD                                     Chapter 13
   TRACY SLOAN HOLLIFIELD
   aka TRACY RENEE’ HOLLIFIELD

                                 Debtors

                                              ORDER

           A hearing was held September 16, 2020, on the Motion to Extend Time Period to Provide

   Documents to Trustee filed by Debtors on September 11, 2020 [Doc. 71], and the Chapter 13

   Trustee Response to Debtors’ Motion to Extend Time to Comply with Court’s Order of September

   3 Requiring Production of Documents filed on September 14, 2020 (“Response”) [Doc. 72]. Based

   on a review of the Response and the Supplement filed by the Chapter 13 Trustee with copies of

   paystubs, a bank statement, and bank receipts submitted by Debtors to the Chapter 13 Trustee

   [Doc. 75]; the representations of Debtors’ counsel and the Chapter 13 Trustee at the hearing; and

   the statements made by the Court on the record at the hearing, the Court directs the following:

           1. The hearing on the Motion to Extend Time Period to Provide Documents to Trustee
Case 3:20-bk-30913-SHB Doc 80 Filed 09/18/20 Entered 09/19/20 00:48:16                         Desc
                     Imaged Certificate of Notice Page 3 of 4


   filed by Debtors on September 11, 2020 [Doc. 71], and the Chapter 13 Trustee Response to

   Debtors’ Motion to Extend Time to Comply with Court’s Order of September 3 Requiring

   Production of Documents filed on September 14, 2020 [Doc. 72], is CONTINUED to September

   30, 2020, at 1:30 p.m., in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United

   States Courthouse, Knoxville, Tennessee (or appear telephonically if required by notice posted on

   the website for the Bankruptcy Court for the Eastern District of Tennessee, at

   http://www.tneb.uscourts.gov/covid-19-notices).

          2. Debtor Travis Bryan Hollifield shall appear on September 30, 2020, at 1:30 p.m., in

   Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse,

   Knoxville, Tennessee (or appear telephonically if required by notice posted on the website for the

   Bankruptcy Court for the Eastern District of Tennessee, at http://www.tneb.uscourts.gov/covid-

   19-notices), to show cause why this case should not, pursuant to 11 U.S.C. § 1307(c), either be

   converted to Chapter 7 or dismissed for submitting documents that appear to contain materially

   false representations to the Chapter 13 Trustee.

          3. Debtor Tracy Sloan Hollifield, aka Tracy Renee’ Hollifield, shall appear on September

   30, 2020, at 1:30 p.m., in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United

   States Courthouse, Knoxville, Tennessee (or appear telephonically if required by notice posted on

   the website for the Bankruptcy Court for the Eastern District of Tennessee, at

   http://www.tneb.uscourts.gov/covid-19-notices), to show cause why this case should not, pursuant

   to 11 U.S.C. § 1307(c), either be converted to Chapter 7 or dismissed for submitting documents

   that appear to contain materially false representations to the Chapter 13 Trustee.

          4. Debtors shall also be required to show cause why the Court, in the event of dismissal,

   should not impose a 365-day bar against the filing by Debtors of a bankruptcy case under any

   chapter, as authorized by 11 U.S.C. § 349(a), incorporating therein 11 U.S.C. § 109(g), for their
Case 3:20-bk-30913-SHB Doc 80 Filed 09/18/20 Entered 09/19/20 00:48:16                      Desc
                     Imaged Certificate of Notice Page 4 of 4


   willful failure to abide by orders of this Court or otherwise comply with the provisions of the

   Bankruptcy Code.

          5. The clerk shall mail a copy of this Order to Debtors at 222 Spring Water Lane,

   Knoxville, Tennessee 37934.

                                                ###
